


110 HR 2711 IH: Computer-Assisted Remote Hunting

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2711
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Sherman (for
			 himself, Mr. Tom Davis of Virginia,
			 Mr. Peterson of Minnesota,
			 Mr. Young of Alaska,
			 Mr. Thompson of California,
			 Mr. Cohen,
			 Mr. Engel,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Mr. Kirk, Mr. Langevin, Mr.
			 Miller of North Carolina, Mr. George
			 Miller of California, Mr. Moore of
			 Kansas, Mr. Moran of
			 Virginia, Ms. Linda T. Sánchez of
			 California, Ms.
			 Schakowsky, Mr. Smith of New
			 Jersey, and Mr. Berman)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain computer-assisted remote hunting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computer-Assisted Remote Hunting
			 Act.
		2.Computer-assisted
			 remote hunting facilities
			(a)OffenseChapter
			 3 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					49.Computer-assisted
				remote hunting
						(a)ProhibitionWhoever,
				using any instrumentality of interstate or foreign commerce, knowingly makes
				available a computer-assisted remote hunt shall be fined under this title or
				imprisoned not more than 5 years, or both.
						(b)ExceptionProviding
				an instrumentality of commerce, such as equipment or access to the Internet, is
				not a violation of this section unless the provider intends the use of the
				equipment or access for a computer-assisted remote hunt.
						(c)Construction
				with other lawNothing in
				this section limits the power of State and local authorities to enact laws or
				regulations concerning computer-assisted remote hunting facilities.
						(d)DefinitionsIn
				this section—
							(1)the term
				computer-assisted remote hunt means any use of a computer or any
				other device, equipment, or software, to allow a person remotely to control the
				aiming and discharge of a weapon so as to kill or injure an animal while not in
				the physical presence of the targeted animal; and
							(2)the term
				instrumentality of interstate commerce means any written, wire,
				radio, television, or other form of communication in, or using a facility of,
				interstate
				commerce.
							.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 3 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						49. Computer-assisted remote
				hunting.
					
					.
			
